PEARSON, Judge
(dissenting).
I respectfully dissent because I think the majority has changed the statute. I would hold that this record requires the affirmance of the summary judgment because the undisputed facts show that the architect Wright had no authority to employ the appellant-engineer. It is suggested that since the architect could designate an engineer that he had authority to employ him. The very essence of the employment of a professional man is that - he perform certain work with the agreement that a fee will be *361paid for his work. The evidence in this record affirmatively shows that while the architect recommended Warshaw, he had no authority to employ him or to agree to any fee.
I would affirm the holding of the trial judge.